Case 3:19-cv-12577-BRM-ZNQ Document 41 Filed 03/13/20 Page 1 of 1 PagelD: 332

#28750-2196-RLG

MARSHALL DENNEHEY

WARNER COLEMAN & GOGGIN

Attorney of Record: Richard L. Goldstein, Esq.

15000 Midlantic Drive * Suite 200

P.O. Box 5429

Mount Laurel, NJ 08054

8 856-414-6000 + 856-414-6077 ¢* ¥a7 rlgoldstein@mdweg.com
Attorney for Defendant, Tiger Inn

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
(Trenton Vicinage)

 

JOHN DOE, i CA. No. 3:19-cv-12577-BRM-ZNQ
Plaintiff
ps.

STIPULATION OF DISMISSAL WITH

THE TRUSTEES OF PRINCETON : PREJUDICE

UNIVERSITY, TIGER INN, MICHELE
MINTER, REGAN HUNT CROTTY, JOYCE
CHEN SHUEH, and EDWARD WHITE,

Defendants.

 

The matter in difference in the above-entitled action having been amicably adjusted by
and between the parties, Adrienne Levy, Esq., on behalf of Plaintiff, and Richard L. Goldstein,
Esq., on behalf of Defendant, Tiger Inn, it is hereby stipulated and agreed that the same be and it

is hereby dismissed as to all claims, without costs against either party, with prejudice.

   
  

NESENOFF & MILTENBERG, LLP MARSHALL DENNEHEY
Attorneys for Plaintiff WARNER COLEMAN & GOGGIN
Attorneys for Diefengiant,

  

ZZ Tiger Inn
By: he

APRIENNE LEVY, ES

DATE: 5\\.209-0 {|

LEGAU/126139592.¥1

 

 

Sian Martinottl, U.S.D.J,
